Name: Commission Regulation (EEC) No 2966/80 of 14 November 1980 amending certain Regulations on the common organization of the markets in beef and veal, pigmeat and sheepmeat and goatmeat and Regulations (EEC) Nos 827/68 and 950/68
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31980R2966Commission Regulation (EEC) No 2966/80 of 14 November 1980 amending certain Regulations on the common organization of the markets in beef and veal, pigmeat and sheepmeat and goatmeat and Regulations (EEC) Nos 827/68 and 950/68 Official Journal L 307 , 18/11/1980 P. 0005 - 0007 Greek special edition: Chapter 03 Volume 31 P. 0184 Spanish special edition: Chapter 03 Volume 19 P. 0172 Portuguese special edition Chapter 03 Volume 19 P. 0172 Finnish special edition: Chapter 3 Volume 12 P. 0194 Swedish special edition: Chapter 3 Volume 12 P. 0194 COMMISSION REGULATION (EEC) No 2966/80 of 14 November 1980 amending certain Regulations on the common organization of the markets in beef and veal, pigmeat and sheepmeat and goatmeat and Regulations (EEC) Nos 827/68 and 950/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 2916/79 (3), and in particular Articles 10 (5) and 12 (7) thereof, Whereas the Danish version of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (4), as last amended by Regulation (EEC) No 2538/80 (5), with regard to subheadings 01.01 A I, 01.02 A I and 01.03 A I contains the words "til avlsbrug" (used for breeding) instead of "racerene avlsdyr" (pure-bred breeding animals), as is stated in the text in the other languages; Whereas the second paragraph of 1 A (c) of the additional notes to Chapter 2 in the Danish text of the Common Customs Tariff contains the phrase "... forudsÃ ¦tning af, at denne vÃ ¦gt ikke overstiger ..." (... provided that this weight does not exceed ...) ; whereas this phrase should correctly read "... forudsÃ ¦tning af, at denne forskel ikke overstiger ..." (... provided that this difference does not exceed ...) as in the texts in the other languages; Whereas the Danish text of the Tariff should be brought into line with the text in the other languages; Whereas Council Regulation (EEC) No 1272/80 of 22 May 1980 on the conclusion of the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation (6) provides in Title I B for preferential duties for certain agricultural products, in particular for products obtained from beef and veal and falling within Common Customs Tariff subheadings 01.02 A II a) ; 02.01 A II a) 1 aa), 2 aa) and 3 aa) ; whereas the special levies have been abolished for these products and consequently these subheadings may be abolished; Whereas, although preferential systems resulting from the various acts adopted by the Community form an integral part of the Common Customs Tariff, it seems appropriate not to include them in this Regulation; Whereas in Council Regulation (EEC) No 805/68, Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (7), as last amended by Regulation (EEC) No 1837/80 (8), Council Regulation (EEC) No 2759/79 of 29 October 1979 on the common organization of the market in pigmeat (9), as last amended by Regulation (EEC) No 1423/78 (10) and Council Regulation (EEC) No 1837/70 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat, the nomenclature of the Common Customs Tariff is used in order to distinguish between categories of goods and to describe products; Whereas amendments in the Danish text to the nomenclature of the Common Customs Tariff necessitate adjustments to Regulations (EEC) Nos 805/68, 827/68, 2759/75 and 1837/80 ; whereas, moreover, certain of these Regulations use instead of the terms "... bortset fra racerene avlsdyr" (... other than purebred breeding animals) and "racerene avlsdyr" (purebred breeding animals) the terms "... ikke til avlsbrug" (... not used for breeding) and "til avlsbrug" (used for breeding) ; whereas the Regulations should use the same terms as in the Common Customs Tariff; Whereas the Committee on the Common Customs Tariff Nomenclature has been consulted in so far as amendments to the Danish text are concerned; (1) OJ No L 34, 9.2.1979, p. 2. (2) OJ No L 148, 28.6.1968, p. 24. (3) OJ No L 329, 24.12.1979, p. 15. (4) OJ No L 172, 22.7.1968, p. 1. (5) OJ No L 259, 2.10.1980, p. 24. (6) OJ No L 130, 27.5.1980, p. 1. (7) OJ No L 151, 30.6.1968, p. 16. (8) OJ No L 183, 16.7.1980, p. 1. (9) OJ No L 282, 1.11.1975, p. 1. (10) OJ No L 171, 28.6.1978, p. 18. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Beef and Veal and for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as follows: 1. In the Danish text: (a) against subheadings 01.01 A I, 01.02 A I, 01.03 A I, the description : "Til avlsbrug (a)" is replaced by the description "Racerene avlsdyr (a)". (b) in the additional notes to Chapter 2, under the second paragraph of 1 A (c), the words "... forudsÃ ¦tning af, at denne vÃ ¦gt ikke overstiger ..." are replaced by the words "... forudsÃ ¦tning af, at denne forskel ikke overstiger ...". 2. In all the languages: (a) subheadings 01.02 A II and 02.01 A II a) are replaced by the following: >PIC FILE= "T0016431"> (b) Footnote "(a)" referring to the former subheadings 02.01 A II a) 1 aa), 2 aa) and 3 aa) and footnote "(b)" referring to the former subheadings 01.02 A II a) ; 02.01 A II a) 1 aa), 2 aa) and 3 aa) are deleted. Consequently: - footnotes "(c)", "(d)" and "(e)" referring to subheadings 01.02 A II become "(b)", "(c)" and "(d)" respectively and - footnotes "(c)", "(d)", "(e)", "(f)" and "(g)" referring to subheadings 02.01 A II a) and b) become "(a)", "(b)", "(c)", "(d)" and "(e)" respectively and the letters "(c)", "(d)", "(e)", "(f)", and "(g)", in columns 2, 3 and 4 relating to subheadings 02.01 A II a) 4 and 02.01 A II b) become "(a)", "(b)", "(c)", "(d)" and "(e)" respectively. Article 2 The Danish text of Regulation (EEC) No 805/68, Article 1 is amended as follows: 1. In paragraph 1: (a) in subheading 01.02 A II the words "... ikke til avlsbrug" are replaced by the words "... bortset fra racerene avlsdyr"; (b) in subheading 01.02 A I, the words "... til avlsbrug" are replaced by the words "... racerene avlsdyr". 2. In paragraph 2 (a) the words "... ikke til avlsbrug" are replaced by the words "... bortset fra racerene avlsdyr". Article 3 In the Danish text of Regulation (EEC) No 827/68, the Annex is amended as follows: In subheadings 01.01 A I and 01.03 A, the description "til avlsbrug (a)" is replaced by the description "racerene avlsdyr (a)". Article 4 In the Danish text of Regulation (EEC) No 2759/75, Article 1 is amended as follows: In paragraph 1 under subheading 01.03 A II the words "... ikke til avlsbrug" are replaced by the words "... bortset fra racerene avlsdyr". Article 5 In the Danish text of Regulation (EEC) No 1837/80, Article 1 is amended as follows: In paragraph 1: 1. in subheading 01.04 B the words "... ikke til avlsbrug" are replaced by the words "... bortset fra racerene avlsdyr". 2. in subheading 01.04 A the words "... til avlsbrug" are replaced by the words "... racerene avlsdyr". Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1980. For the Commission Finn GUNDELACH Vice-President